DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US PGPub 2011/0199148) in view of Esteve (US PGPub 2014/0231883) and Kanazawa (US PGPub 2014/0231829).
Regarding claim 1, Iwamura discloses in Fig. 1 and para. [0003-0006], 
a junction field effect transistor (JFET) (para. [0006]:  n-channel type SiC) including a source electrode, a drain electrode, and a gate electrode (para. [0006]); and 
a metal oxide semiconductor field effect transistor (MOSFET) ) (para. [0006]:  n-channel type Si) including a source electrode, a drain electrode, and a gate electrode (para. [0006]), 
wherein the JFET and the MOSFET are cascode-connected so that the source electrode of the JFET is electrically connected to the drain electrode of the MOSFET (para. [0006]).
Iwamura appears not to explicitly disclose that the JFET includes: a first conductivity type drift layer; a first conductivity type channel layer disposed on the drift layer; a first conductivity type source layer disposed in a surface portion of the channel layer and having an impurity concentration higher than the channel layer; a second conductivity type gate layer disposed in the channel layer as the gate electrode and being deeper than the source layer; a second conductivity type body layer disposed in the channel layer and being deeper than the source layer, the second conductivity type body layer being separated from the gate layer; 
a drain layer disposed opposite to the source layer with respect to the drift layer; 
the source electrode being electrically connected to the source layer and the body layer; and the drain electrode being electrically connected to the drain layer. 
Esteve discloses in Fig. 1 and para. [0015-0021], an n-channel SiC JFET including 
a first conductivity type (n-type) drift layer (104, N-); 
a first conductivity type channel layer (106, N) disposed on the drift layer; 
a first conductivity type source layer (112, N+) disposed in a surface portion of the channel layer and having an impurity concentration higher than the channel layer; 
a second conductivity type (p-type) gate layer (116, P+/P) disposed in the channel layer as the gate electrode and being deeper than the source layer (112); 
a second conductivity type body layer (114, P+/P) disposed in the channel layer and being deeper than the source layer, the second conductivity type body layer being separated from the gate layer; 
a drain layer (100, N+) disposed opposite to the source layer (112) with respect to the drift layer (104); 
the source electrode (118, para. [0021]:  connected to both 112 and 114) being electrically connected to the source layer (112) and the body layer (114); and 
the drain electrode (122) being electrically connected to the drain layer.
Esteve further discloses in Fig. 4 and para. [0038], that gate and body regions relative depth and doping adjust the avalanche breakdown characteristics of the diodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particulars of the JFET device of Esteve in the circuit of Iwamura, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the JFET includes a first conductivity type drift layer; a first conductivity type channel layer disposed on the drift layer; a first conductivity type source layer disposed in a surface portion of the channel layer and having an impurity concentration higher than the channel layer; a second conductivity type gate layer disposed in the channel layer as the gate electrode and being deeper than the source layer; a second conductivity type body layer disposed in the channel layer and being deeper than the source layer, the second conductivity type body layer being separated from the gate layer; 
a drain layer disposed opposite to the source layer with respect to the drift layer; 
the source electrode being electrically connected to the source layer and the body layer; and the drain electrode being electrically connected to the drain layer.
Iwamura as combined appears not to explicitly disclose that a breakdown voltage between the gate layer and the body layer is lower than a breakdown voltage of the MOSFET.
Kanazawa discloses in Figs. 32A-B, operating conditions and issues for a cascode-connected JFET-MOSFET power device.  During ON operation (Fig. 32A, para. [0067]), the drain voltage of the MOSFET is set by the product of the on-current Id and the MOSFET on-resistance (or put another way, by the voltage division of the on-resistances of the JFET and MOSFET), and typically has a value near zero (e.g. 0.4V), which maintains the JFET in the on state (normally on with its gate tied to 0V).  During OFF operation (Fig. 32B, para. [0168-0171]), the MOSFET drain/JFET source is set based on the leakage current of each device and rises to a voltage level where each leakage current is balanced.  The OFF-state steady-state voltage of node Se is a concern for the breakdown of MOSFET diodes connected to node Se.  Kanazawa further discloses in para. [0175] that the leakage current through the MOSFET can be reduced by designing the JFET to prefer leakage through the gate terminal rather than through to the source terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention from the teachings of Kanazawa concerning the parasitic elements at the circuit intermediate node (Se in Fig. 34 of Kanazawa) during the off-state condition, to set breakdown voltages of each parasitic element, i.e. reverse-biased MOSFET source-to-drain diode and JFET source-to-gate diode, for predictable off-state breakdown characteristics.  Choosing which one is preferable to break down is a matter of design choice. It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success provides a prima facie case of obviousness. See, for example, M.P.E.P. § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As such, it is obvious to choose a breakdown voltage between the gate layer and the body layer lower than a breakdown voltage of the MOSFET.
Iwamura as combined appears not to explicitly disclose that a breakdown voltage between the gate layer and the body layer is equal to or higher than a threshold voltage of the JFET.
However, the usual designed operation of the cascode-connected JFET-MOSFET is such that the normally-on will turn off when the MOSFET turns off and node at the drain of the MOSFET and the source of the JFET rises.  Unless a breakdown voltage between the gate layer and the body layer (as illustrated in Esteve) is equal to or higher than a threshold voltage of the JFET, the JFET will not turn the channel off as it would in the usual circuit implementation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design a breakdown voltage between the gate layer and the body layer is equal to or higher than a threshold voltage of the JFET in order for the circuit to operate according to the usual design of the circuit.
Regarding claim 2, Iwamura as combined  therein discloses that the body layer is arranged to have a predetermined distance from the gate layer so that the breakdown voltage between the gate layer and the body layer is lower than the breakdown voltage of the MOSFET.  (In the combination utilizing the JFET of Esteve, JFET source-to-gate breakdown is a function of body and gate spacing, as well as body, gate, channel and drift layer doping).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Esteve and Kanazawa, and further in view of Nakano (US PGPub 2018/0076317).
Regarding claim 3, Iwamura as combined  appear not to explicitly disclose that the MOSFET includes: a first conductivity type drift layer; a second conductivity type channel layer disposed on the drift layer; a first conductivity type source layer disposed in a surface portion of the channel layer and having an impurity concentration higher than that of the drift layer; a gate insulation film disposed in the surface portion of the channel layer between the source layer and the drift layer; the gate electrode disposed on the gate insulation film; a drain layer disposed opposite to the channel layer with respect to the drift layer; the source electrode being electrically connected to the channel layer and the source layer; and the drain electrode being electrically connected to the drain layer, and the drift layer has crystal defects. 
Nakano discloses in Fig. 11 and para. [0004-0014], 
a first conductivity type (n-type) drift layer (204, N-); 
a second conductivity type (p-type) channel layer (205, P) disposed on the drift layer; 
a first conductivity type source layer (209, N+) disposed in a surface portion of the channel layer and having an impurity concentration higher than that of the drift layer; 
a gate insulation film (207) disposed in the surface portion of the channel layer between the source layer and the drift layer; 
a gate electrode (208) disposed on the gate insulation film; 
a drain layer (202, N+) disposed opposite to the channel layer (205) with respect to the drift layer (204); 
a source electrode (212) being electrically connected to the channel layer (205 via 210) and the source layer (209); and 
a drain electrode (215) being electrically connected to the drain layer (202).  The Examiner notes that crystal defects are inherent in any practically manufactured broad semiconductor device layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particulars of the MOSFET device of Nakano in Iwamura as combined, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the MOSFET includes a first conductivity type drift layer; a second conductivity type channel layer disposed on the drift layer; a first conductivity type source layer disposed in a surface portion of the channel layer and having an impurity concentration higher than that of the drift layer; a gate insulation film disposed in the surface portion of the channel layer between the source layer and the drift layer; the gate electrode disposed on the gate insulation film; a drain layer disposed opposite to the channel layer with respect to the drift layer; the source electrode being electrically connected to the channel layer and the source layer; and the drain electrode being electrically connected to the drain layer, the drift layer having crystal defects.
Iwamura as combined  appear not to explicitly disclose that a leakage current of the MOSFET is larger than a leakage current of the JFET.
However, based upon the teachings of Kanazawa, it would be obvious for the MOSFET to have a larger leakage current than the JFET at a MOSFET drain breakdown voltage to keep the off-state MOSFET drain voltage below breakdown and thus prevent MOSFET breakdown.  In so doing, a leakage current of the MOSFET is larger than a leakage current of the JFET.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US PGPub 2011/0199148) in view of Nakano (US PGPub 2018/0076317) and Kanazawa (US PGPub 2014/0231829).
Regarding claim 4, Iwamura discloses in Fig. 1 and para. [0003-0006], 
a junction field effect transistor (JFET) (para. [0006]:  n-channel type SiC) including a source electrode, a drain electrode, and a gate electrode (para. [0006]); and 
a metal oxide semiconductor field effect transistor (MOSFET) ) (para. [0006]:  n-channel type Si) including a source electrode, a drain electrode, and a gate electrode (para. [0006]), 
wherein the JFET and the MOSFET are cascode-connected so that the source electrode of the JFET is electrically connected to the drain electrode of the MOSFET (para. [0006]).
Iwamura appears not to explicitly disclose that the MOSFET includes: a first conductivity type drift layer; a second conductivity type channel layer disposed on the drift layer; a first conductivity type source layer disposed in a surface portion of the channel layer and having an impurity concentration higher than that of the drift layer; a gate insulation film disposed in the surface portion of the channel layer between the source layer and the drift layer; the gate electrode disposed on the gate insulation film; a drain layer disposed opposite to the channel layer with respect to the drift layer; the source electrode being electrically connected to the channel layer and the source layer; and the drain electrode being electrically connected to the drain layer, and the drift layer has crystal defects. 
Nakano discloses in Fig. 11 and para. [0004-0014], 
a first conductivity type (n-type) drift layer (204, N-); 
a second conductivity type (p-type) channel layer (205, P) disposed on the drift layer; 
a first conductivity type source layer (209, N+) disposed in a surface portion of the channel layer and having an impurity concentration higher than that of the drift layer; 
a gate insulation film (207) disposed in the surface portion of the channel layer between the source layer and the drift layer; 
a gate electrode (208) disposed on the gate insulation film; 
a drain layer (202, N+) disposed opposite to the channel layer (205) with respect to the drift layer (204); 
a source electrode (212) being electrically connected to the channel layer (205 via 210) and the source layer (209); and 
a drain electrode (215) being electrically connected to the drain layer (202).  The Examiner notes that crystal defects are inherent in any practically manufactured broad semiconductor device layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particulars of the MOSFET device of Nakano in Iwamura as combined, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the MOSFET includes a first conductivity type drift layer; a second conductivity type channel layer disposed on the drift layer; a first conductivity type source layer disposed in a surface portion of the channel layer and having an impurity concentration higher than that of the drift layer; a gate insulation film disposed in the surface portion of the channel layer between the source layer and the drift layer; the gate electrode disposed on the gate insulation film; a drain layer disposed opposite to the channel layer with respect to the drift layer; the source electrode being electrically connected to the channel layer and the source layer; and the drain electrode being electrically connected to the drain layer, the drift layer having crystal defects.
Iwamura as combined  does not appear not to explicitly disclose that a leakage current of the MOSFET is larger than a leakage current of the JFET.
Kanazawa discloses in Figs. 32A-B, operating conditions and issues for a cascode-connected JFET-MOSFET power device.  During ON operation (Fig. 32A, para. [0067]), the drain voltage of the MOSFET is set by the product of the on-current Id and the MOSFET on-resistance (or put another way, by the voltage division of the on-resistances of the JFET and MOSFET), and typically has a value near zero (e.g. 0.4V), which maintains the JFET in the on state (normally on with its gate tied to 0V).  During OFF operation (Fig. 32B, para. [0168-0171]), the MOSFET drain/JFET source is set based on the leakage current of each device and rises to a voltage level where each leakage current is balanced.  The OFF-state steady-state voltage of node Se is a concern for the breakdown of MOSFET diodes connected to node Se.  Kanazawa further discloses in para. [0175] that the leakage current through the MOSFET can be reduced by designing the JFET to prefer leakage through the gate terminal rather than through to the source terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention from the teachings of Kanazawa concerning the parasitic elements at the circuit intermediate node (Se in Fig. 34 of Kanazawa) during the off-state condition, for the MOSFET to have a larger leakage current than the JFET at a MOSFET drain breakdown voltage to keep the off-state MOSFET drain voltage below breakdown and thus prevent MOSFET breakdown.  In so doing, a leakage current of the MOSFET is larger than a leakage current of the JFET.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Esteve, Kanazawa, and Nakano, and further in view of Arauchi (US PGPub 2018/0247999).
Regarding claim 5, Iwamura as combined  does not appear not to explicitly disclose that the crystal defects are manufactured crystal defects.
Arauchi discloses in para. [0004-0005] that implantation processes in the manufacture of vertical MOSFETS results in crystal defects in the drift layer, which increases leakage current.  These defects and increased leakage current are considered acceptable in a silicon device (para. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a silicon device with manufactured crystal defects in the drift layer, as suggested by Arauchi, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the crystal defects are manufactured crystal defects.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Nakano and Kanazawa, and further in view of Arauchi (US PGPub 2018/0247999).
Regarding claim 5, Iwamura as combined  does not appear not to explicitly disclose that the crystal defects are manufactured crystal defects.
Arauchi discloses in para. [0004-0005] that implantation processes in the manufacture of vertical MOSFETS results in crystal defects in the drift layer, which increases leakage current.  These defects and increased leakage current are considered acceptable in a silicon device (para. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a silicon device with manufactured crystal defects in the drift layer, as suggested by Arauchi, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the crystal defects are manufactured crystal defects.



Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 11 of the remarks with regard to claim 1 (see the Interview Summary section) that, “…(regarding amended language that) a breakdown voltage between the gate layer and the body layer of the JFET is equal to or higher than a threshold (turn-off) voltage of the JFET…to the best of the representative’s understanding Examiner Hatzilambrou stated that such a feature may be inherent in the prior art. The examiner stated that the implication of the new claim feature is that the JFET turns off before there is a breakdown of the JFET. Examiner Hatzilambrou indicated that a JEET operates normally in this manner.  The representative responded by arguing that there certainly might be instances where an engineer might prefer a breakdown of a JFET before the JFET is turned off. As such, it cannot be considered inherent that turning off the JEFT always occur prior to breakdown. The representative and the examiner noted their disagreement on this feature.”
The argument is not persuasive.  Although it is not inherent in the cascode-connected JFET-MOSFET configuration for the JFET to normally turn off before breakdown, it is usual and typical for it to do so according to the basic design of the circuit.  Therefore, that a breakdown voltage between the gate layer and the body layer of the JFET is equal to or higher than a threshold (turn-off) voltage of the JFET is an obvious (and basic) design choice.
Regarding the 112(b) rejections regarding the leakage current, the Examiner is persuaded and the rejections are withdrawn.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891       

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891